DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 8/12/2019 and the Remarks and Amendments filed on 5/12/2022.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a host interface configured to” in claim 1 and its dependents and “an input/output interface” in claim 5 and its dependents1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 10, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claims 1 and 8 of copending Application No. 16/538,073, claims 1 and 8 of copending Application No. 16/538,078, and claims 1, 6, and 7 of copending Application No. 16/538,015.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10, and 16 of the instant application are anticipated by claims 1 and 8 of copending Application No. 16/538,073, claims 1, 10, and 16 of the instant application are anticipated by claims 1 and 8 of copending Application No. 16/538,078, and claims 1, 6, 10, and 16 of the instant application are anticipated by claims 1, 6, and 7 of copending Application No. 16/538,015.
As such, copending Application No. 16/538,073, copending Application No. 16/538,078, and copending Application No. 16/538,015 recites all of the limitations of instant application claims 1, 6, 10, and 16.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites a data storage device; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
perform at least a portion of computations based on a neural network and the sensor data stream:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses a mathematical concept of performing computations based on a neural network and data.
predict a maintenance service of the vehicle:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of predicting a maintenance service of a vehicle, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a host interface”, “at least one sensor configured on the vehicle”, “at least one storage media component having a non-volatile memory;”, “a controller”, “receive a sensor data stream”, “store at least a portion of the sensor data stream”, “a neural network accelerator”, and “based on a neural network”.  The additional elements of “a host interface”, “at least one sensor configured on the vehicle”, “at least one storage media component having a non-volatile memory;”, “a controller”, and “a neural network accelerator” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional elements of “receive a sensor data stream”, “store at least a portion of the sensor data stream” are insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)).  The additional element of “based on a neural network” is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a host interface”, “at least one sensor configured on the vehicle”, “at least one storage media component having a non-volatile memory;”, “a controller”, and “a neural network accelerator” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional elements of “receive a sensor data stream”, “store at least a portion of the sensor data stream” are insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”).  The additional element of “based on a neural network” is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 2
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the neural network accelerator is configured to perform at least matrix arithmetic computations using data stored in the data storage device”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mathematical concepts of performing matrix arithmetic computations.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 3
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the matrix arithmetic computations include matrix multiplication and accumulation operations”. This limitation merely elaborates on the underlying mathematical concepts.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 4
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites the mathematical concepts and mental processes of the claims from which it depends.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the neural network accelerator is configured to provide a result of the matrix arithmetic computations as output of the data storage device in retrieving data”, which is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites the mathematical concepts and mental processes of the claims from which it depends.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “the neural network accelerator”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This claim recites the additional element of “buffer a result of a matrix arithmetic computation for a next matrix computation performed in combination with a matrix of data retrieved from the non-volatile memory via a read command received in the host interface”, which is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the artificial neural network includes a spiking neural network”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the artificial neural network includes a spiking neural network”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “simulate a differential equation controlling activation levels of neurons in the spiking neural network”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses a mathematical concept of simulating a differential equation.
Step 2A Prong 2, Step 2B:  his claim recites the additional element of “the neural network accelerator”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 8
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “update the states of the neurons over time according to the differential equation”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses updating neurons based on a differential equation.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “the storage media component”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This claim recites the additional element of “the neural network accelerator”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This claim recites the additional element of “store states of the neurons in the spiking neural network according to a predetermined pattern”, which is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 9
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “train the spiking neural network via unsupervised machine learning to detect anomaly”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the neural network accelerator is configured to train the spiking neural network via unsupervised machine learning to detect anomaly”, which is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]).  This claim recites the additional element of “the neural network accelerator”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 10
Step 1:  The claim recites a storage media component; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
perform at least a portion of computations based on a neural network and the sensor data stream:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses a mathematical concept of performing computations based on a neural network and data.
predicting a maintenance service of the vehicle:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of predicting a maintenance service of a vehicle, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “an input/output interface”, “at least one media unit having a non-volatile memory”, “at least one storage media component having a non-volatile memory;”, “at least one sensor”, “a control logic”, “receive a sensor data stream”, “store at least a portion of the sensor data stream”, “a neural network accelerator”, and “based on an artificial neural network”.  The additional elements of “an input/output interface”, “at least one media unit having a non-volatile memory”, “at least one sensor”, “at least one storage media component having a non-volatile memory;”, “a control logic”, and “a neural network accelerator” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional elements of “receive a sensor data stream”, “store at least a portion of the sensor data stream” are insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)).  The additional element of “based on an artificial neural network” is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “an input/output interface”, “at least one sensor”, “at least one media unit having a non-volatile memory”, “at least one storage media component having a non-volatile memory;”, “a control logic”, and “a neural network accelerator” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional elements of “receive a sensor data stream”, “store at least a portion of the sensor data stream” are insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”).  The additional element of “based on an artificial neural network” is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 11
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites the mathematical concepts and mental processes of the claims from which it depends.
Step 2A Prong 2, Step 2B:  This claim recites the additional elements of “an integrated circuit package, wherein the input/output interface, the media unit, the control logic, and the neural network accelerator are sealed within the integrated circuit package”, which are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 12
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites the mathematical concepts and mental processes of the claims from which it depends.
Step 2A Prong 2, Step 2B:  This claim recites the additional elements of “wherein the media unit includes an integrated circuit die on which memory units of the non-volatile memory are formed”, which are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 13
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites the mathematical concepts and mental processes of the claims from which it depends.
Step 2A Prong 2, Step 2B:  This claim recites the additional elements of “wherein the integrated circuit package includes pins for connections to a controller of a data storage device of the vehicle”, which are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 14
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the neural network accelerator is configured to perform at least matrix arithmetic computations using data stored in the at least one media unit”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mathematical concepts of performing matrix arithmetic computations.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 15
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “simulate a differential equation controlling activation levels of neurons in the spiking neural network”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses a mathematical concept of simulating a differential equation.
Step 2A Prong 2, Step 2B:  his claim recites the additional element of “the neural network accelerator”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This claim recites the additional element of “wherein the artificial neural network includes a spiking neural network”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 16
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
performing . . .  at least a portion of computations based on an artificial neural network and the sensor data stream:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses a mathematical concept of performing computations based on a neural network and data.
predicting, based on the computations, a maintenance service of the vehicle:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of predicting a maintenance service of a vehicle, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a data storage device of a vehicle”, “a sensor”, “receiving . . .  a sensor data stream”, “store at least a portion of the sensor data stream”, “a neural network accelerator”, and “based on an artificial neural network”.  The additional elements of “a data storage device of a vehicle”, “a sensor”, and “a neural network accelerator” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional elements of “receiving . . . a sensor data stream”, “store at least a portion of the sensor data stream” are insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)).  The additional element of “based on an artificial neural network” is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of ““a data storage device of a vehicle”, “a sensor”, and “a neural network accelerator” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional elements of “receiving . . .  a sensor data stream”, “store at least a portion of the sensor data stream” are insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “mere data gathering”).  The additional element of “based on an artificial neural network” is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 17
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the neural network accelerator is configured on an integrated circuit device that is separate from a controller of the data storage device”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the neural network accelerator is configured on an integrated circuit device that is separate from a controller of the data storage device”, which is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]).  This claim recites the additional element of “the neural network accelerator”, “an integrated circuit device”, “a controller”, and “the data storage device”, which are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 18
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the neural network accelerator is configured on an integrated circuit device that includes a controller of the data storage device”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the neural network accelerator is configured on an integrated circuit device that includes a controller of the data storage device”, which is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]).  This claim recites the additional element of “the neural network accelerator”, “an integrated circuit device”, “a controller”, and “the data storage device”, which are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 19
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the neural network accelerator is configured on an integrated circuit device that includes storage media component of the data storage device”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein the neural network accelerator is configured on an integrated circuit device that includes storage media component of the data storage device”, which is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]).  This claim recites the additional element of “the neural network accelerator”, “an integrated circuit device”, “a controller”, and “the data storage device”, which are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 20
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the computations include at least matrix arithmetic computations or differential equation simulations”. This limitation merely elaborates on the underlying mathematical concepts.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-12, 13, and 15-20 are rejected under 35 U.S.C. § 103 as being obvious over Hajizadeh (US 20210034048 A1, hereinafter “Hajizadeh”) in view of Akin et al. (US 20190042920 A1, hereinafter “Akin”).

	Regarding claim 1, Hajizadeh discloses [a] data storage device of a vehicle, comprising: (Figure 4; the figure discloses a storage device 404 of a vehicle in the form of an airplane; and Figure 1; the figure discloses the vehicle in the form of an airplane 112)
a host interface configured to receive a sensor data stream from at least one sensor configured on the vehicle; (Figure 1, 104;  the figure discloses a host interface that is configured to receive a sensor data stream “Sensor measurements” from at least one sensor 110 configured on the vehicle 112; and [0015]; and [0017])
at least one storage media component having a non-volatile memory to store at least a portion of the sensor data stream; (Figure 4, 428)
a controller; and (Figure 1, 102; “control system”)
a neural network accelerator coupled to the controller, (Figure 1, 104;  the predictive maintenance analytics engine is the neural network accelerator coupled to the controller or control system 102) the neural network accelerator to perform at least a portion of computations based on an artificial neural network and the sensor data stream to predict a maintenance service of the vehicle ([0018]; “In one implementation, the predictive maintenance analytics engine 104 implements one or more deep learning and/or machine learning models for predictive maintenance including without limitation models that use supervised or unsupervised learning, autoencoders, deep belief network(s), recurrent neural network(s) (LSTMs), convolutional neural networks, restricted Boltzmann machines, consensus self-organizing models (COSMO), etc. For example, one or more of the above models may be utilized to establish parameters of normal operation for the device 112 that may, in turn, be used to formulate rules through condition monitoring during analysis of real-time data from the sensors 110 received along the telemetry pipeline 118” (emphasis added)).
Hajizadeh fails to explicitly disclose but Akin discloses a neural network accelerator (Figures 6A and 6B; the figures discloses a hardware neural network accelerator; and [0045]; “Specifically, the architecture depicts an accelerator chip 320 arranged for storing and retrieving synaptic data of neural network operations in external memory”).
Hajizadeh and Akin are analogous art because both are concerned with neural network computations.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in neural networks to combine the neural network accelerator of Akin with the data storage device of Hajizadeh to yield the predictable result of a neural network accelerator coupled to the controller, the neural network accelerator to perform at least a portion of computations based on an artificial neural network and the sensor data stream to predict a maintenance service of the vehicle. The motivation for doing so would be to implement a neural network in neuromorphic hardware with use of external memory resources (Akin; Abstract).


Regarding claim 10, it is a storage media component claim corresponding to the steps of claim 1, and is rejected for the same reasons as claim 1.

Regarding claim 16, it is a method claim corresponding to the steps of claim 1, and is rejected for the same reasons as claim 1.

Regarding claim 6, the rejection of claim 1 is incorporated and Hajizadeh fails to explicitly disclose but Akin further discloses further discloses wherein the artificial neural network includes a spiking neural network. ([0001]; “the arrangement of memory and processing resources in a spiking neural network (SNN) architecture. Some examples are applicable to neuromorphic computing using digital neuromorphic components such as neuron processors, axon processors, and SNN accelerator designs”; and [0065]; “FIG. 6A illustrates a flow diagram of an example method 600 for processing spiking neural network operations with a neuromorphic hardware accelerator using external memory”).
The motivation to combine Hajizadeh and Akin is the same as discussed above with respect to claim 1.

Regarding claim 7, the rejection of claims 1 and 6 are incorporated and Hajizadeh fails to explicitly disclose but Akin further discloses further discloses wherein the neural network accelerator is configured to simulate a differential equation controlling activation levels of neurons in the spiking neural network ([0031]; “The determination of whether a particular neuron “fires” to provide data to a further connected neuron is dependent on the activation function applied by the neuron and the weight of the synaptic connection (e.g., W.sub.ij 150) from neuron j (e.g., located in a layer of the first set of nodes 130) to neuron i (e.g., located in a layer of the second set of nodes 140).”, the activation function being the differential equation that controls activation levels of the neurons; and [0034]; and [0066]).
The motivation to combine Hajizadeh and Akin is the same as discussed above with respect to claim 1.

Regarding claim 8, the rejection of claims 1 and 6-7 are incorporated and Hajizadeh fails to explicitly disclose but Akin further discloses further discloses wherein the storage media component is configured to store states of the neurons in the spiking neural network according to a predetermined pattern; and the neural network accelerator is configured to update the states of the neurons over time according to the differential equation (Figure 7 and [0082]; discloses the storing of states of neurons in memory; and [0140]; “a synaptic plasticity unit to generate updates to the synapse data, wherein the updates to the synapse data are generated from application of at least one learning rule, and wherein the updates to the synapse data include at least one of incrementing weights, decrementing weights, adding synaptic connections, or removing synaptic connections; wherein each of the axon processors are further to write the synapse data of the subset of the plurality of synapses back into the external memory, wherein the synaptic plasticity unit incorporates updates e synapse data before the synapse data is written to the external memory”).
The motivation to combine Hajizadeh and Akin is the same as discussed above with respect to claim 1.

Regarding claim 9, the rejection of claims 1 and 6-7 are incorporated and Hajizadeh fails to explicitly disclose but Akin further discloses further discloses wherein the neural network accelerator is configured to train the spiking neural network via unsupervised machine learning to detect anomaly ([0043]; “The basic implementation of some applicable learning algorithms in the neural-core 205 may be provided through STDP, which adjusts the strength of connections (e.g., synapses) between neurons in a neural network based on correlating the timing between an input (e.g., ingress) spike and an output (e.g., egress) spike. Input spikes that closely precede an output spike for a neuron are considered causal to the output and their weights are strengthened, while the weights of other input spikes are weakened. These techniques use spike dines, or modeled spike times, to allow a modeled neural network's operation to be modified according to a number of machine learning modes, such as in an unsupervised learning mode or in a reinforced learning mode” (emphasis added)).
The motivation to combine Hajizadeh and Akin is the same as discussed above with respect to claim 1.


Regarding claim 11, the rejection of claim 10 is incorporated and Hajizadeh fails to explicitly disclose but Akin further discloses further discloses an integrated circuit package, wherein the input/output interface, the media unit, the control logic, and the neural network accelerator are sealed within the integrated circuit package. (Figure 7 and [0079]; and [0090]; and [0111]; “Alternatively, one or both of the memory and graphics controllers are integrated within the processor (as described herein), the memory 1340 and the coprocessor 1345 are coupled directly to the processor 1310, and the controller hub 1320 in a single chip with the 101 I 1350”).
The motivation to combine Hajizadeh and Akin is the same as discussed above with respect to claim 1.


Regarding claim 12, the rejection of claims 10 and 11 are incorporated and Hajizadeh fails to explicitly disclose but Akin further discloses further discloses wherein the media unit includes an integrated circuit die on which memory units of the non-volatile memory are formed ([0111]; “Alternatively, one or both of the memory and graphics controllers are integrated within the processor (as described herein), the memory 1340 and the coprocessor 1345 are coupled directly to the processor 1310, and the controller hub 1320 in a single chip with the 101 I 1350”; and Figure 7 and [0079]; and [0090]).
The motivation to combine Hajizadeh and Akin is the same as discussed above with respect to claim 1.


Regarding claim 13, the rejection of claims 10-12 are incorporated and Hajizadeh fails to explicitly disclose but Akin further discloses further discloses wherein the integrated circuit package includes pins for connections to a controller of a data storage device of the vehicle. (Figure 13 and [0111-0113]; and [0122]; “In one embodiment, one or more additional processor(s) 1415, such as coprocessors, high-throughput MIC processors, GPGPU's, accelerators (such as, e.g., graphics accelerators or digital signal processing (DSP) units), field programmable gate arrays, or any other processor, are coupled to first bus 1416. In one embodiment, second bus 1420 may be a low pin count (LPC) bus”).
The motivation to combine Hajizadeh and Akin is the same as discussed above with respect to claim 1.

Regarding claim 15, the rejection of claims 10-12 are incorporated and Hajizadeh fails to explicitly disclose but Akin further discloses further discloses wherein the artificial neural network includes a spiking neural network; and the neural network accelerator is configured to simulate a differential equation controlling activation levels of neurons in the spiking neural network ([0001]; “the arrangement of memory and processing resources in a spiking neural network (SNN) architecture. Some examples are applicable to neuromorphic computing using digital neuromorphic components such as neuron processors, axon processors, and SNN accelerator designs”; and [0065]; “FIG. 6A illustrates a flow diagram of an example method 600 for processing spiking neural network operations with a neuromorphic hardware accelerator using external memory”; and [0031]; “The determination of whether a particular neuron “fires” to provide data to a further connected neuron is dependent on the activation function applied by the neuron and the weight of the synaptic connection (e.g., W.sub.ij 150) from neuron j (e.g., located in a layer of the first set of nodes 130) to neuron i (e.g., located in a layer of the second set of nodes 140).”, the activation function being the differential equation that controls activation levels of the neurons; and [0034]; and [0066]).
The motivation to combine Hajizadeh and Akin is the same as discussed above with respect to claim 1.


Regarding claim 17, the rejection of claim 16 is incorporated and Hajizadeh fails to explicitly disclose but Akin further discloses further discloses wherein the neural network accelerator is configured on an integrated circuit device that is separate from a controller of the data storage device (Figure 13, Elements 1310 and 1320; and [0111]; “Alternatively, one or both of the memory and graphics controllers are integrated within the processor (as described herein), the memory 1340 and the coprocessor 1345 are coupled directly to the processor 1310, and the controller hub 1320 in a single chip with the 101 I 1350”; and Figure 7 and [0079]; and [0090]).
The motivation to combine Hajizadeh and Akin is the same as discussed above with respect to claim 1.


Regarding claim 18, the rejection of claim 16 is incorporated and Hajizadeh fails to explicitly disclose but Akin further discloses further discloses wherein the neural network accelerator is configured on an integrated circuit device that includes a controller of the data storage device (Figure 13, Elements 1310 and 1320; and [0111]; “Alternatively, one or both of the memory and graphics controllers are integrated within the processor (as described herein), the memory 1340 and the coprocessor 1345 are coupled directly to the processor 1310, and the controller hub 1320 in a single chip with the 101 I 1350”; and Figure 7 and [0079]; and [0090]).
The motivation to combine Hajizadeh and Akin is the same as discussed above with respect to claim 1.


Regarding claim 19, the rejection of claim 16 is incorporated and Hajizadeh fails to explicitly disclose but Akin further discloses further discloses wherein the neural network accelerator is configured on an integrated circuit device that includes storage media component of the data storage device (Figure 13, Elements 1310 and 1320; and [0111]; “Alternatively, one or both of the memory and graphics controllers are integrated within the processor (as described herein), the memory 1340 and the coprocessor 1345 are coupled directly to the processor 1310, and the controller hub 1320 in a single chip with the 101 I 1350”; and Figure 7 and [0079]; and [0090]).
The motivation to combine Hajizadeh and Akin is the same as discussed above with respect to claim 1.


Regarding claim 20, the rejection of claim 16 is incorporated and Hajizadeh fails to explicitly disclose but Akin further discloses further discloses wherein the computations include at least matrix arithmetic computations or differential equation simulations ([0031]; “The determination of whether a particular neuron “fires” to provide data to a further connected neuron is dependent on the activation function applied by the neuron and the weight of the synaptic connection (e.g., W.sub.ij 150) from neuron j (e.g., located in a layer of the first set of nodes 130) to neuron i (e.g., located in a layer of the second set of nodes 140).”, the activation function being the differential equation that controls activation levels of the neurons; and [0034]; and [0066]).
The motivation to combine Hajizadeh and Akin is the same as discussed above with respect to claim 1.

Claims 2-5 and 14 are rejected under 35 U.S.C. § 103 as being obvious over Hajizadeh in view of Akin and further in view of Case et al (US 20200380369, hereinafter “Case”).

Regarding claim 2, the rejection of claim 1 is incorporated and Hajizadeh fails to explicitly disclose but Case further discloses perform at least matrix arithmetic computations using data stored in the data storage device ([0401]; “tensor cores are configured to perform matrix operations in accordance with at least one embodiment. In at least one embodiment, one or more tensor cores are included in processing cores 3110. In at least one embodiment, tensor cores are configured to perform deep learning matrix arithmetic, such as convolution operations for neural network training and inferencing. In at least one embodiment, each tensor core operates on a 4×4 matrix and performs a matrix multiply and accumulate operation D=A×B+C, where A, B, C, and D are 4×4 matrices”; and [0402]).
Hajizadeh, Akin, and Case are analogous art because all are concerned with neural network computations.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in neural networks to combine the matrix arithmetic computations of Case with the data storage device of Hajizadeh and neural network accelerator of Akin to yield the predictable result of wherein the neural network accelerator is configured to perform at least matrix arithmetic computations using data stored in the data storage device. The motivation for doing so would be to perform training and/or inferencing using neural networks (Case; [0001]).


Regarding claim 3, the rejection of claims 1 and 2 are incorporated and Hajizadeh fails to explicitly disclose but Case further discloses wherein the matrix arithmetic computations include matrix multiplication and accumulation operations ([0401]; “In at least one embodiment, each tensor core operates on a 4×4 matrix and performs a matrix multiply and accumulate operation D=A×B+C, where A, B, C, and D are 4×4 matrices”; and [0402]).
The motivation to combine Hajizadeh, Akin, and Case is the same as discussed above with respect to claim 2.

Regarding claim 4, the rejection of claims 1-3 are incorporated and Hajizadeh fails to explicitly disclose but Case further discloses wherein the neural network accelerator is configured to provide a result of the matrix arithmetic computations as output of the data storage device in retrieving data ({0401}; and [0402] and Figure 31; the tensor core being the core 3110 that outputs arithmetic results as output of the data storage device).
The motivation to combine Hajizadeh, Akin, and Case is the same as discussed above with respect to claim 2.

Regarding claim 5, the rejection of claims 1-3 are incorporated and Hajizadeh fails to explicitly disclose but Case further discloses wherein the neural network accelerator is configured to buffer a result of a matrix arithmetic computation for a next matrix computation performed in combination with a matrix of data retrieved from the non-volatile memory via a read command received in the host interface. (Figure 31;  the figure discloses the arithmetic processing done at the cores 3110 and the operations are buffered in the register file 3108 via a read command; and [0273]; “intermediate data produced by one or more of clusters 2014A-2014N may be stored in buffers to allow intermediate data to be transmitted between clusters 2014A-2014N for further processing”; and [0274]; and [0331]; and [0375]).
The motivation to combine Hajizadeh, Akin, and Case is the same as discussed above with respect to claim 2.

Regarding claim 14, the rejection of claims 10-12 are incorporated and Hajizadeh fails to explicitly disclose but Case further discloses wherein the neural network accelerator is configured to perform at least matrix arithmetic computations using data stored in the at least one media unit ([0401]; “tensor cores are configured to perform matrix operations in accordance with at least one embodiment. In at least one embodiment, one or more tensor cores are included in processing cores 3110. In at least one embodiment, tensor cores are configured to perform deep learning matrix arithmetic, such as convolution operations for neural network training and inferencing. In at least one embodiment, each tensor core operates on a 4×4 matrix and performs a matrix multiply and accumulate operation D=A×B+C, where A, B, C, and D are 4×4 matrices”; and [0402]).
The motivation to combine Hajizadeh, Akin, and Case is the same as discussed above with respect to claim 2.

Response to Arguments

Applicant’s argument and amendments, filed on 5/12/2022, with respect to the 35 USC § 112(f) interpretation of claims 1-9 have been fully considered and are not persuasive.  

	Beginning on page 9 of the remarks, filed on 5/12/2022, Applicant argues that “in the field of computing, a ‘host interface’ and ‘an input/output interface’ are understood as specific hardware components”.  Examiner respectfully disagrees.  Applicant has not provided any specific evidence or arguments from the claim language, specification, or otherwise that would suggest that the “host interface” and “an input/output interface” must be specifically hardware.  Interfaces are common software occurrences on computing devices, including graphical user interfaces that can be presented on a host device. Further, the specification only requires a host interface is in communication with broadly coupled to sensors, and no hardware specifics are claimed.  Applicant should clarify in the claim language that these elements should be hardware.  Until such clarity has been made in a claim amendment, Examiner’s interpretation of these elements in claim 1 is maintained, and the “host interface” and “an input/output interface” will continue to be interpreted as generic computing processing elements in the form of hardware or software implemented in a circuit.

Applicant’s arguments and amendments, filed on 5/12/2022, with respect to the objection to claims 9 and 19 have been fully considered and are persuasive.  The objection to claims 9 and 19 is withdrawn.

Applicant’s arguments and amendments, filed on 5/12/2022, with respect to the 35 USC § 112(b) rejection of claims 10-15 have been fully considered and are persuasive.  The 35 USC § 112(b) rejection of claims 10-15 is withdrawn.

Applicant’s argument and amendments, filed on 5/12/2022, with respect to the 35 USC § 103 rejection of the claims have been fully considered and are not persuasive.  

Beginning on page 9 of the remarks, filed on 5/12/2022, Applicant argues that “the elements of Hajizadeh relied upon for the rejections do not meet the requirements of the corresponding elements recited in the claims”.  Examiner respectfully disagrees.   

First, on page 12, first full paragraph of the remarks, Applicant argues that the “predictive maintenance analytics engine 104 is an application (software/instructions)” and “is not a hardware component”.  As stated above with respect to the 112f interpretation of a “host interface”, the claim language does not require that the “host interface” is specifically hardware, and it may encompass software.  Because the “host interface” is broadly interpreted as software, it is therefore correctly mapped to the predictive maintenance analytics engine 104 of Hajizadeh as a software application.  Further, paragraph [0045] of Hajizadeh discloses “In an example implementation, a mobile operating system, various applications (e.g., telemetry component health predictor 106 and predictive maintenance analytics engine 104, as shown in FIG. 1 above) and other modules and services may have hardware and/or software embodied by instructions stored in memory 404 and/or storage devices 428 and processed by the processor unit(s) 402”, which suggests that the “predictive maintenance analytics engine 104” of Hajizadeh, mapped to the “host interface” of claim 1, can be hardware or software.

In the following paragraph of page 12 of the remarks, Applicant further argues that “FIG. 1 and FIG. 4 of Hajizadeh and Par. [0043] present that the "control system 102" of Hajizadeh (read as the recited "controller") and the "storage 428" of Hajizadeh (read as the recited "storage media component") are not components the "memory 404" of Hajizadeh (read as the claimed "data storage device"). Thus, it is improper to read the "control system 102" of Hajizadeh as the recited "controller" and read the "storage 428" of Hajizadeh as the recited "storage media component"”.  Examiner respectfully disagrees.

First, the “data storage device” is recited in the preamble of claim 1. Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “a data storage device” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  In this case, the “data storage device” is not limiting, and the preamble does not disclose any specific structure as to what constitutes the data storage device.  

Second, the term “comprising” recited in the preamble is an open-ended term.  Does the comprising apply to the “data storage device”, or does it apply to the “vehicle”?  Under a broadest reasonable interpretation of the claim language, the “vehicle” or aircraft of Hajizadeh comprises all of the structural elements of claim 1, and these structural elements are disclosed in figures 1 and 4 and their associated descriptions in the specification. If Applicant desires the storage device to explicitly comprise the structural elements of claim 1, then it needs to be explicitly claimed that way.  Nevertheless, Hajizadeh teaches an entire processing device that could reasonably be interpreted as the data storage device (Fig. 4, processing device 400), and this processing device comprises the other structural elements of claim 1. 

Applicant then argues on page 12, last paragraph of the remarks, that “there is no indication that the neural network accelerator Akin can be implemented in the memory 404 of Hajizadeh”.  Examiner respectfully disagrees. Applicant has not provided any specific claim language or evidence from the specification or from the disclosure of Hajizadeh as to why the “predictive analytics engine 404” cannot implement a neural network accelerator that is taught by Akin.  Paragraph [0018] of Hajizadeh already discloses that the predictive maintenance analytics engine 104 can implement a neural network, so it be obvious to combine the neural network accelerator of Akin with the predictive maintenance analytics engine 104 of Hajizadeh to yield the predictable result of the neural network accelerator of claim 1.

Applicant last argues on page 13 of the remarks, that Hajizadeh and Akin do not disclose a storage media component have a structure as recited in claim 8 or a data storage device as in claim 10.  Examiner believes that Applicant is referring to original claims 10 and 16 when making this argument, but Hajizadeh does disclose these structures in Figures 1 and 4 and their associated descriptions.

Accordingly, Applicant’s arguments are not persuasive, and the 35 USC § 103 rejection of claims 1-20 STANDS.

Applicant’s argument and amendments, filed on 5/12/2022, with respect to the 35 USC § 101 rejection of the claims have been fully considered and are not persuasive.  

Beginning on page 14 of the remarks, Applicant argues that “the inventions of claims 1-20 are tied to a specific application of improved, novel data storage devices”, “the inventions advance the technology in the field of data storage devices”, and “the inventions of claims 1-20 are significant more than “a mathematical concept of performing computations based on a neural network and data” and “an evaluation or observation that is practically capable of being performing in the human mind with the assistance of pen and paper”. Examiner respectfully disagrees.  Applicant has not identified any specific claim language or provided any evidence from the specification as to why any additional element in any claim beyond an identified abstract idea provides significantly more than the abstract ideas or integrates the abstract ideas into a practical application. Further, Applicant has failed to refute any specific claim language that was identified as a mental process that is practically capable of being performed in the human mind with the assistance of pen and paper or a mathematical concept.  Rather, Applicant has made a blanket assertion that “the inventions advance the technology in the field of data storage devices”, and “the inventions of claims 1-20 are significant more than “a mathematical concept of performing computations based on a neural network and data” and “an evaluation or observation that is practically capable of being performing in the human mind with the assistance of pen and paper” without more.  
For these reasons, Applicant’s arguments are not persuasive and the 35 USC § 101 rejection of the claims STANDS.

Applicant’s arguments and amendments, filed on 5/12/2022, with respect to the nonstatutory double patenting rejection of claims 1, 6, 10, and 16 have been fully considered.  Examiner will continue to maintain such a rejection until a terminal disclaimer is filed or until the instant claims and the reference claims are amended to become patentably distinct from each other, whichever comes first.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
    

    
        1 Note that the Specification appears to provide sufficient structural support for “a host interface” in at least Figure 7 and paragraph [0081] and “an input/output interface” in at least Figure 8 and paragraph [0093] of the originally filed specification, and all of the components appear to be generic processing elements implemented in a circuit.